While I agree with the result reached by my colleagues, I do so upon other grounds.
The petition under consideration specifically alleges that the treatment to be performed consisted of the surgical removal of certain teeth and the furnishing and fitting of dentures. It further contends that oral surgery was performed on December 11, 1964, and on February 5, 1965, but nothing is stated relative to the remaining portion of the dentist-patient relationship, i.e., the procedure involving the dentures. Construing, as we must, the attacked pleading most favorably to the plaintiff, I find nothing in the petition from which a termination date of the dentist-patient relationship can be established.
It has been firmly stated by the Supreme Court that the statute of limitations in physician malpractice actions *Page 11 
begins to run at a time no later than the date upon which the physician-patient relationship is terminated, irrespective of whether the patient is aware that malpractice has been committed upon him. (DeLong v. Campbell, Exrx., 157 Ohio St. 22;Lundberg v. Bay View Hospital, 175 Ohio St. 133, 135.) The harsh propensities of this rule are recognized at pages 26 and 27, in the majority opinion in DeLong, and in the concurring opinion inLundberg. However, the rule remains as the established law of Ohio until abrogated by the General Assembly or revised by the Supreme Court.
It could well be argued that there exists a definite and practical distinction between a dental oral surgeon and a medical oral surgeon, but under the present state of the law I would accept the appellant's contention that the two should be equated for the purpose of reviewing the petition under consideration.
HERBERT, J., of the Tenth Appellate District, sitting by designation in the Third Appellate District.